Case: 20-40163      Document: 00515891653         Page: 1     Date Filed: 06/08/2021




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                          June 8, 2021
                                  No. 20-40163
                                Summary Calendar                        Lyle W. Cayce
                                                                             Clerk


   United States of America,

                                                              Plaintiff—Appellee,

                                       versus

   Edson Roman Gonzalez,

                                                           Defendant—Appellant.


                   Appeal from the United States District Court
                       for the Southern District of Texas
                             USDC No. 7:19-CR-78-3


   Before Clement, Higginson, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Edson Roman Gonzalez appeals the 170-month, within-guidelines
   range sentence imposed upon his guilty plea to conspiracy to possess with
   intent to distribute 500 grams or more of methamphetamine. Gonzalez
   contends that (1) the district court erred by failing to apply a mitigating role


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-40163       Document: 00515891653           Page: 2   Date Filed: 06/08/2021




                                      No. 20-40163


   adjustment, (2) his sentence is substantively unreasonable because it creates
   an unwarranted disparity with a similarly situated codefendant, and (3) the
   district court erred by applying an importation enhancement. We affirm.
            Gonzalez fails to show that the district court’s finding that he was not
   substantially less culpable than the average participant in the drug trafficking
   conspiracy was not plausible in light of the record. See U.S.S.G. § 3B1.2
   & comment. (n.3(A)); United States v. Castro, 843 F.3d 608, 613 (5th Cir.
   2016); United States v. Coleman, 609 F.3d 699, 708 (5th Cir. 2010). He makes
   no showing that his actions of siphoning liquid methamphetamine from a
   transport vehicle to barrels for conversion into solid product and procuring
   supplies needed to perform the conversion were “at best . . . peripheral to the
   advancement of” the goals of the drug distribution conspiracy. Castro, 843
   F.3d at 613-14 (internal quotation marks and citation omitted). That he may
   have “do[ne] less” than some other participants does not alone warrant a
   mitigating role adjustment. United States v. Miranda, 248 F.3d 434, 446 (5th
   Cir. 2001).
            Nor does Gonzalez show that the disparity between his sentence and
   the 120-month sentence received by his codefendant Delgado was
   unwarranted. See 18 U.S.C. § 3553(a)(6). Gonzalez and Delgado did not
   engage in “similar conduct,” id.; Delgado was a mere “gopher” tasked only
   with confirming the delivery of liquid methamphetamine.              The mere
   disparity between Gonzalez’s and Delgado’s sentences does not, without
   more, show that the district court abused its discretion or that Gonzalez’s
   sentence is substantively unreasonable. See United States v. Cooks, 589 F.3d
   173, 186 (5th Cir. 2009); United States v. Campos-Maldonado, 531 F.3d 337,
   339 (5th Cir. 2008); United States v. Lindell, 881 F.2d 1313, 1324 (5th Cir.
   1989).




                                           2
Case: 20-40163     Document: 00515891653           Page: 3   Date Filed: 06/08/2021




                                    No. 20-40163


          Lastly, Gonzalez fails to show error in the district court’s application
   of an importation enhancement. See U.S.S.G. § 2D1.1(b)(5). First, the
   district court did not err in finding that Gonzalez was not subject to a
   mitigating role adjustment so as to make § 2D1.1(b)(5) inapplicable. See id.
   Second, we have previously rejected the argument that § 2D1.1(b)(5)
   requires a showing of scienter as to the imported nature of
   methamphetamine. See United States v. Serfass, 684 F.3d 548, 550-54 (5th
   Cir. 2012).
          The judgment is AFFIRMED.




                                         3